 

Exhibit 10.2

LOGO [g108047g33k52.jpg]

RealNetworks Inc, Executive Officers Incentive Plan

 

 

OBJECTIVE OF THE PLAN

The objective of the RealNetworks’ Executive Officers Incentive Plan (the
“Plan”) is to reward business leaders for their contribution to the Company’s
success and ensure market competitiveness as we work to attract and retain
executive-level talent. RealNetworks has adopted this incentive plan to reward
high performance consistent with our core business objectives.

 

 

EFFECTIVE DATE

July 1, 2010 through December 31, 2010.

 

 

TARGET GOALS

Target goals are set semi-annually and approved by the Compensation Committee of
the Board of Directors. Plan objectives for 2010 are intended to be transitional
and are designed to recognize the following results: financial stability,
effective execution of transformational strategy milestones, and outstanding
performance of key executives driving business results.

Semi-annual assessment of goal attainment will be completed after the close of
the six month period. Corresponding payout based on goal attainment will
typically occur 30 to 45 days after the close of the six month period.

Goal alignment is based on 75% corporate financials and 25% corporate
milestones.

 

 

PAYOUT MECHANICS

Financial Metrics:

 

– In order to maintain financial stability, revenue and operating expense
attainment below 90% will not be rewarded.

 

Revenue & Operating Expense Attainment

              Incentive Payout              < 90%   No Payout 90% +  
Linear Payout

 

– EBITDA payout for attainment below the threshold of 50% will not be rewarded.
Attainment of 50% or greater will be a linear payout capped at 200% for
President and Chief Executive Officer, Chief Financial Officer, Executive Vice
Presidents, and 160% for all other Executive Officers.

 

Operating EBITDA Attainment

  Incentive Payout < 50%   No Payout 50% – 100%+   Linear Payout  
Capped at 200% for EVP +   Capped at 160% all others

Transformational Milestones:

 

– The Compensation Committee of the Board of Directors will review and approve
both the setting of the milestones at the beginning of the measurement period
and the attainment of results at the end of the period. Milestones may include
discretionary assessment of quality of completion towards goal and common sense
adjustment.

 

 

Terms and Conditions

 

  •  

Plan calculations are completed and payments are made every six months with
payout timing approximately 30 – 45 days after the close of the six month
period. In all circumstances, any payouts that are earned in the current Plan
year will be paid by March 15 of the next year at the latest.

 

  •  

You must be in an eligible position on the first and last day of the month to
participate in the Plan for that month.

 

  •  

Salary, eligible position changes and/or transfers from one eligible group to
another within a month will be based on salary and change as of the first day of
the month. Changes after the first day of the month will be reflected in the
next month.

 

 

   1 OF 2                                 



--------------------------------------------------------------------------------

LOGO [g108047g33k52.jpg]

 

  •  

In order to receive a payout from the Plan you must be on the company’s payroll
as of the last day of each six month period and on the company’s payroll as of
the date the award is paid, subject to the following. If your employment
terminates due to your total and permanent disability or death, you or your
estate still may be eligible to receive any payout that otherwise was earned.

 

  •  

Notwithstanding any other provision of the Plan, the Compensation Committee, in
its sole discretion, may increase, reduce or eliminate a participant’s award at
any time before it is paid, whether or not calculated on the basis of
pre-established performance goals or formulas.

 

  •  

The Compensation Committee has all power and discretion to interpret and
administer the Plan, including (but not limited to) the power to determine who
is eligible for the Plan and the size of any payouts.

 

 

   2 OF 2                                 